Case 1:18-cv-00211-TSE-JFA Document 78-16 Filed 03/22/19 Page 1 of 4 PageID# 691




               Exhibit A
Case 1:18-cv-00211-TSE-JFA Document 78-16 Filed 03/22/19 Page 2 of 4 PageID# 692

 353 N. CLARK STREET CHICAGO, IL 60654-3456                          JENNERScBLOCKllp




                                                                      Richard Levy
 September 11, 2018                                                   Tel +1 312 923 2648
                                                                      Fax +1 312 923 2748
                                                                      RLevy@jenner.com
 Via Email

 Stuart G. Nash, Esq.
 John L Brownlee, Esq.
 Holland & Knight
 800 17th Street N.W.
 Suite 1100
 Washington, DC 20006
 Stuart .N ash@hklaw. com
 John.Brownlee@hklaw.com

 Re:       Tekle v. Al Saud

 Dear Messrs. Nash and Brownlee:

 I write to request written authorization from your clients to the U.S. Department of State for
 release of their employment contract with Ms. Tekle.

 Under Section 222(f) of the Immigration and Nationality Act (8 U.S.C. § 1202(f)), “records of
 the Department of State and of diplomatic and consular offices of the United States pertaining to
 the issuance or refusal of visas... shall be considered confidential....” As such, the Department of
 State did not issue a copy of Ms. Tekle’s employment contract in response to our Freedom of
 Information Act request.

 However, the Department of State is permitted to release documents submitted or received by the
 applicant/requestor or others who have provided written authorizations for release of their
 documents. See Medina-Hincapie v. Dep’t ofState, 700 F.2d 737 (D.C. Cir. 1983).

 If your clients are amenable, I have attached a written authorization form to provide to the
 Department of State.

 Si




 Enclosure
 CHICAGO    LONDON     LOS ANGELES     NEW YORK   WASHINGTON. DC      WWW.JENNER.COM
Case 1:18-cv-00211-TSE-JFA Document 78-16 Filed 03/22/19 Page 3 of 4 PageID# 693



                Authorization for Release of Confidential Information

 I____ Noilf bint Nayef Abul-Aziz A1 Saud             authorize the U.S. Department of State to
 release the following information:

     Employment contract entered into between myself and Ms. Simret Semere Tekle in
     relation to Ms. Tekle’s A-3 nonimmigrant visa application

 I acknowledge by my signature that I understand that although I am not required to release my
 information, I am giving my consent to do so. Additionally, I understand that I may revoke this
 authorization in writing at any time, except for that information which has already been released
 with consent and prior to my revocation.



 Authorized Signature



 Print Name



 Date




 2705399.1
Case 1:18-cv-00211-TSE-JFA Document 78-16 Filed 03/22/19 Page 4 of 4 PageID# 694



                Authorization for Release of Confidential Information

 I       Mohammad bin Abdullah A1 Saud                authorize the U.S. Department of State to
 release the following information:

     Employment contract entered into between myself and Ms. Simret Semere Tekle in
     relation to Ms. Tekle’s A-3 non-immigrant visa application

 I acknowledge by my signature that I understand that although I am not required to release my
 information, I am giving my consent to do so. Additionally, I understand that I may revoke this
 authorization in writing at any time, except for that information which has already been released
 with consent and prior to my revocation.



 Authorized Signature



 Print Name



 Date




 2705399.1
